DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office action on the merits of the claims.
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 18 February 2022, Applicant amended claim 72.  Claims 1-68 were cancelled previously by Applicant.  Claims 69-93 are pending.  Claims 78-80, 84, and 91-93 remain withdrawn from consideration.  Claims 69-77, 81-83, and 85-90 are considered below.
Status of the Rejections
The rejection of claims 69-77, 85-88, and 90 under 35 U.S.C. 103 as being unpatentable over Eyal (WO 2019/034936 A2) in view of Adelli (US 2020/0375911 A1), McPartland (“Contaminants of concern in cannabis: microbes, heavy metals and pesticides.” Cannabis sativa L.-Botany and Biotechnology. Springer, Cham, 2017. 457-474), and Probst (US 5,531,157) is maintained.  Applicant’s arguments are considered in paragraphs 33-40.
The rejection of claims 81-83 and 89 under 35 U.S.C. 103 as being unpatentable over Eyal in view of Adelli, McPartland and Probst, as applied to claims 69-77, 85-88 and 90, and further in view of Nurdjannah (“11 – Cloves.” Editor(s): K.V. Peter, In Woodhead Publishing Series in Food Science, Technology and Nutrition, Handbook of Herbs and Spices (Second Edition), Woodhead Publishing, 2012, Pages 197-215) is maintained.  
Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 69-77, 85-88, and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Eyal (WO 2019/034936 A2) in view of Adelli (US 2020/0375911 A1), McPartland (“Contaminants of concern in cannabis: microbes, heavy metals and pesticides.” Cannabis sativa L.-Botany and Biotechnology. Springer, Cham, 2017. 457-474), and Probst (US 5,531,157).
Eyal is directed to terpene-enriched cannabinoid compositions (title).
Eyal discloses that the terpene-enriched cannabinoid composition comprises (i) at least one cannabinoid in a specific amount, (ii) a primary terpene in a specific amount, (iii) a non-cannabinoid, non-terpene carrier, and (iv) optionally secondary terpenes.  Page 2 at para. [0006].  Eyal additionally discloses that the weight ratio of terpenes to cannabinoids is “about 0.1 to about 1.0,” when the non-terpene carrier comprises less than 5 wt% cellulose.  Id.; see also pages 54-55 at para. [00275].  The terpene-enriched cannabinoid composition has an enhanced therapeutic effect compared to a product comprising the same amount of cannabinoids and one-half the amount of primary terpene.  Page 2 at para. [0006].  According to Eyal, the “enhanced therapeutic effect comprises a shortened onset time, increased magnitude, extended duration, reduced dosages, reduced secondary adverse symptoms, reduced frequency of conditions and/or symptoms, reduced severity of conditions and/or symptoms, reduced consumption of other drugs and combinations thereof.”  Page 3 at para. [0011].  
Eyal identifies cannabidiol (CBD) as an exemplary cannabinoid and discloses that the composition (product) can comprise CBD at a concentration, inter alia, of at least 30 wt%, at least 40 wt%, or at least 50 wt%.  Page 57 at para. [00285].  It is worth noting that Formulation Example 65 comprises up to 40 wt% CBD.  Page 208.  The ranges set forth in the foregoing disclosure are overlapped by the cannabinoid concentration range of “25-75 w/w” recited in claim 69 of the present application.  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Eyal identifies eugenol as an exemplary primary terpene.  Page 3 at para. [0012].  Eyal discloses that “the primary terpene blend comprises 50% of the product, 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95% or 100% of the product.”  Page 176 at para. [00510].  Eyal further discloses that “[a]ccording to an embodiment, the primary terpene blend comprises five or less terpenes, four or less, three or less or two or less terpenes” and “[a]ccording to an embodiment, the primary terpene blend comprises one terpene.”  Id.  The ranges set forth in the foregoing disclosure are overlapped by the terpene concentration range of “25-75 w/w” recited in claim 69 of the present application.  MPEP § 2144.05(I) (quoted supra).  
The Table set forth on pages 206-210 of Eyal discloses that the composition can be in the form See also page 53 at para. [00272] (identifying “vegetable oils, e.g. coconut oil, olive oil or sesame oil” as suitable carriers).  
First, Eyal is silent as to whether the CBD can be in the form of crystals of cannabinoid having an average size of less than 300 nm.  Consequently, Eyal does not satisfy claim 69.  As explained below, the following reference compensates for this deficiency: Adelli.
Adelli is directed to cannabidiol nanocrystal compositions (title).
Adelli teaches that cannabidiol has poor water solubility and bioavailability.  Para. [0005].  Adelli further teaches that nanocrystal formulations have been shown to improve the solubility of poorly soluble drugs and improve bioavailability.  Id.  The examiner notes that the foregoing teachings are supported by paragraphs [003]-[005] of underlying Provisional Application No. 62/856,526, which has a filing date of 03 June 2019.  
Adelli additionally teaches that the nanocrystals preferably have “a mean particle size from about 100 to about 1000 nanometers, more preferably from about 200 to about 500 nanometers and even more preferably from about 250 to about 300 nanometers.”  Para. [0041].  The examiner notes that the foregoing teachings are supported by paragraph [030] and claims 9-11 of underlying Provisional Application No. 62/856,526, which has a filing date of 03 June 2019.  
Prior to the time of filing the present application, the teachings of Adelli would have motivated a person having ordinary skill in the art to modify Eyal by selecting CBD in the form of nanocrystals having an average particle size of about 250-300 nm, in an effort to increase the bioavailability of the composition.  MPEP § 2144.05(I) (quoted supra).  
Second, Eyal is silent as to whether the composition comprises “cavitation bubbles.”  Consequently, Eyal does not satisfy claim 69.  As explained below, the following two references 
McPartland is directed to microbes and other contaminants of concern in cannabis (title).
McPartland teaches that “[m]icrobiological contaminants pose a potential threat to cannabis consumers” and that “[b]acteria and fungi may cause opportunistic infections in immunocompromised individuals.”  Abstract.  “Even dead organisms,” McPartland continues, “may trigger allergies and asthma.”  Id.  
Probst is directed to a process for sterilization and homogenization of a liquid or fluid, carried out by subjecting the liquid or fluid to ultrasonic frequency vibrations for a predetermined period of time.  Abstract.  
Probst teaches that a liquid having bacterial contamination can be subjected to high-frequency vibrations to essentially eliminate the bacteria.  Column 2, lines 42-48.  “This effect,” Probst continues, “is due in part to the mechanical action of rupturing the cell membrane, caused by cavitation phenomena induced by vibrations, phenomena which include point superheating on the order of 5000°C and overpressures of up to 500x10-2 kPa (500 bar) in microspheric cavitation bubbles, and in part to dispersion of bacteria into disagglutinated entities with a low population, something which for many species of bacteria prevents their reproduction.”  Column 2, lines 47-56 (emphasis added).  
Prior to the time of filing the present application, the teachings of McPartland and Probst would have motivated a person having ordinary skill in the art to modify Eyal by sterilizing the terpene-enriched cannabinoid compositions using ultrasonication, in order to mitigate the risk of a bacterial or other microbial infection occurring in the end-user, especially considering Eyal discloses that the cannabinoid and primary terpene are extracted from cannabis (e.g., page 14 at 
In sum, claims 69, 75, 76, 87, and 88 are prima facie obvious.
Regarding claims 70, 85 and 86, the examiner notes that when the composition taught by the references is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP § 2112.01(I).  
Regarding claims 71-73, the Table set forth on pages 206-210 of Eyal discloses that the composition can be in the form of an oil blend, which is not an emulsion and does not comprise a water phase or emulsifier/surfactant.  See also page 53 at para. [00272] (identifying “vegetable oils, e.g. coconut oil, olive oil or sesame oil” as suitable carriers).  Alternatively, Eyal identifies various composition forms other than emulsions in paragraph [00135] on page 29, such as sublingual oil, and teaches that the composition can comprise less than 10 wt% water (page 105 at para. [00378]).
Regarding claim 74, Adelli teaches more broadly that the nanocrystals preferably have “a mean particle size from about 100 to about 1000 nanometers.”  Para. [0041].  The low end of the foregoing range (“about 100 nm”) is considered sufficiently close to “about 60 nm” (claim 74) to support a finding of prima facie obviousness.  MPEP § 2144.05(I) (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”).  Applicants can rebut this prima facie case of obviousness by showing the criticality of the range.  MPEP § 2144.05(III)(A).  
Regarding claim 77, as discussed above, Eyal identifies eugenol as an exemplary primary terpene.  Page 3 at para. [0012].  Eyal discloses that each terpene in the primary terpene blend Page 40 at para. [00190].  Eyal discloses that “the primary terpene blend comprises 50% of the product, 55%, 60%, 65%, 70%, 75%, 80%, 85%, 90%, 95% or 100% of the product.”  Page 176 at para. [00510].  Eyal further discloses that “[a]ccording to an embodiment, the primary terpene blend comprises five or less terpenes, four or less, three or less or two or less terpenes” and “[a]ccording to an embodiment, the primary terpene blend comprises one terpene.”  Id.  The combination of ranges set forth in the foregoing disclosure are overlapped by the eugenol concentration range of “about 15%-40% w/w” recited in claim 77 of the present application.  Applicant is alerted that “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”  MPEP § 2144.05(II)(A).  
Regarding claim 90, Eyal discloses that the composition can be in the form of a cream.  Page 29 at para. [00135].  
Response to Applicant’s Arguments
The following remarks are provided in response to the arguments raised by Applicant in the Reply filed 18 February 2022:
Regarding Argument “A” (pages 7-9), the data asserted by Applicant does not rebut the foregoing §103 rejection because it is not commensurate in scope with the claims, as explained below.  MPEP § 716.02(d) (“Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the ‘objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’”).  The process that yielded the blended oil of Example 3 employs sonication as the means of cavitation.  Specification, page 109, at para. [0458].  Example 3 serves as the basis for Specification, page 116, at para. [0492], and page 117, at Table 6.  The specification does not evidence that superior results can be achieved with a cavitation process other than sonication.  This is significant because claim 1, for example, is generic regarding means of cavitation.  See claims 87 and 88.  Applicant is encouraged to review the description of the sonication protocol, which is reproduced below and has been excerpted from paragraph [0458] on page 109 of the specification:
Briefly, hemp oil was heated to 60°C and sonicated for two hours at maximum power, alternating between sonication and rest periods at every 10 seconds.  Next, chilled clove bud oil was added and the mixture was further sonicated for ten minutes alternating between sonication and rest time.  Finally, chilled peppermint oil was added and the mixture was further sonicated for 20 minutes alternating between sonication and rest time.  To ensure complete mixing, the therapeutic oil blend was then cooled and set to run for two hours alternating between sonication and rest time.
The foregoing excerpt suggests that sonication for an extended duration is required to achieve the superior properties asserted by Applicant.  
Additionally, Sample 6 is not in the form of an emulsion, and the specification does not otherwise evidence that Applicant’s asserted superior results can be achieved when the oil blend is emulsified.  This observation is relevant because claim 1 is generic as to whether the claimed oil blend is emulsified.  See claim 71.  Also, the data is silent as to whether the presence of non-endogenous emulsifiers, surfactants or homogenizing agents would compromise the superior properties asserted by Applicant.  See claim 73.  In sum, Argument “A” is not persuasive.
Regarding Arguments “B.i” and “B.2” (pages 10-12), the examiner declines to adopt the narrow reading of Adelli (US 2020/0375911 A1) advanced by Applicant.  Adelli teaches that cannabidiol (CBD) generally has poor bioavailability, but CBD — in nanocrystalline form — Paras. [0005] and [0041].  It is the examiner’s position that this teaching can readily be exported from Adelli by persons having ordinary skill in the art and applied to Eyal (WO 2019/034936 A2), which serves as primary reference.  Nothing in Adelli suggests that the enhanced bioavailability of the CBD nanocrystals is dependent on administration in the form of an oil-in-water emulsion.  MPEP § 2123(I) (“A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.”).  Although Adelli identifies lipids and stabilizers as the two most important classes of excipient (paras. [0023]-[0027] and claim 1), Eyal endorses the use of phospholipids, glycerides and/or glycolipids (paras. [00348], [00534]) and is silent regarding the stabilizers exemplified in paragraph [0027] of Adelli.  Furthermore, claim 108 of Eyal, which depends directly on claim 1 therein, expressly allows an emulsifier (surfactant) and/or antioxidant to be included in the claimed therapeutic oil blend.  Thus, there is no conflict between Eyal and Adelli on those matters.  The examiner maintains his position that (i) there is sufficient motivation to modify Eyal with the teachings of Adelli in the manner set forth in the §103 rejection and (ii) that modification would have been made with a reasonable expectation of success.   Applicant’s arguments to the contrary are not persuasive.
Regarding Argument “B.iii” (pages 12-13), McPartland broadly teaches that “Cannabis (the plant) and cannabis (the plant product) may be contaminated by microbes, heavy metals, or pesticide residues.”  Page 457.  Eyal (the primary reference) discloses that the CBD and terpenes are sourced (extracted) from Cannabis plant material.  Paragraphs [003], [0071], [00354], [00358]-[00359], and page 210 at footnote 1 (“Oil herein refers to a composition containing an extract of a cannabis plant material”).  A person having ordinary skill in the art would have been motivated by McPartland to mitigate the risk of microbial contamination in the extract, especially  inflorescenses (paras. [00274], [00370]).  Accordingly, Applicant’s argument, on page 13, that “McPartland’s discussion on microbial contamination relates solely to contamination of cannabis inflorescences (i.e. plant material)” fails to vitiate the prima facie case of obviousness.  The examiner notes that the references cited in footnotes 18 and 19 of Applicant’s Reply have not been submitted to the Patent Office.  Consequently, the following argument raised by Applicant’s attorneys is not supported by evidence: “Cannabis extracts are not known to experience fungal contamination, because of the sterilization that occurs as part of most extraction processes (e.g., alcohol or CO2 based extraction disrupt cells in plant material to extract the cannabinoids),’18 and because cannabinoids themselves exhibit antimicrobial properties.19”  Reply, p. 13.  Applicant is reminded that “[t]he arguments of counsel cannot take the place of evidence in the record.”  MPEP § 2145(I).  
Regarding Argument “C” (pages 13-15), the Patent Office is not required to establish that the compositions are identical to show inherency.  Instead, the Patent Office is required to establish that the compositions are substantially identical.  MPEP § 2112.01(I) (quoted supra).  Regarding cavitation, the specification of the present application states, in relevant part, as follows: 
As used herein, “cavitation” refers to the formation of an empty space within a substance, e.g., the formation of bubbles within a liquid.  During sonication, cycles of pressure form thousands of microscopic vacuum bubbles in the solution.  The bubbles collapse into the solution in a process known as cavitation.
Page 21 at para. [0182].
The foregoing excerpt from the specification reveals that sonication yields the cavitation Compare Sample 4 (stirring) to Sample 6 (sonication).  Thus, the burden of production is shifted to Applicant, which has not been satisfied.  MPEP § 2112(V); see also MPEP § 2145(II) (“‘The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.’”), quoting Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
The rejection under 35 U.S.C. 103 is maintained.  
*     *     *
Claims 81-83 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Eyal in view of Adelli, McPartland and Probst, as applied above to claims 69-77, 85-88 and 90, and further in view of Nurdjannah (“11 – Cloves.” Editor(s): K.V. Peter, In Woodhead Publishing Series in Food Science, Technology and Nutrition, Handbook of Herbs and Spices (Second Edition), Woodhead Publishing, 2012, Pages 197-215).
Eyal is silent as to whether the terpene content (eugenol) comprises an essential oil.  As explained below, Nurdjannah compensates for this deficiency.
Nurdjannah teaches that clove bud oil has a total eugenol content that ranges from 90.0% – 94.0%.  Page 199 at Table 11.1.
Prior to the time of filing the present application, the teachings of Nurdjannah would have motivated a person having ordinary skill in the art to modify Eyal by selecting clove bud oil as the source of eugenol for the terpene-enriched cannabidiol composition.  The concentration of clove bud oil would be substantially similar to the eugenol concentrations taught in Eyal, considering that clove bud oil is composed essentially of eugenol.  Therefore, claims 81-83 and 89 are prima facie obvious.  
Conclusion
Claims 69-77, 81-83, and 85-90 are rejected.  
No claim is allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (9:00 am – 5:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
/P.A./
19 March 2022


/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611